Exhibit 10.3

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT, dated as of March 10, 2004 (this “Amendment”), to THE
EMPLOYMENT AGREEMENT, dated as of May 24, 2001 (the “Agreement”), as amended as
of December 1, 2001 (the “First Amendment”), and as of July 1, 2003 (the “Second
Amendment”), by and between KORN/FERRY INTERNATIONAL, a Delaware corporation
with its principal offices in Los Angeles, California (the “Company”), and PAUL
C. REILLY, an individual (the “Executive”).

 

A. Amendment to Parachute Limitation. Section 8(f) is hereby amended and
restated to read in its entirety as follows:

 

(f) Certain Additional Payments by the Company.

 

(1) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 8(f)) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-Up Payment is to be made and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that no Excise Tax is applicable, this Section 8(f)
shall not be applicable.

 

(2) The determinations to be made with respect to this Section 8(f) shall be
made by an accounting firm (the “Auditor”) jointly selected by the Company and
Executive and paid by the Company. The Auditor shall be a nationally recognized
United States public accounting firm that has not during the two years preceding
the date of its selection acted in any way on behalf of the Company or any of
its subsidiaries. If Executive and the Company cannot agree on the firm to serve
as the Auditor, then Executive and the Company shall each select one such
accounting firm and those two firms shall jointly select such an accounting firm
to serve as the Auditor. The Gross-Up



--------------------------------------------------------------------------------

Payment under this Section 8(f) with respect to any Payments shall be made no
later than thirty (30) days following such Payment. If the Auditor determines
that no Excise Tax is payable by Executive, it shall furnish Executive with a
written opinion to such effect, and to the effect that failure to report the
Excise Tax, if any, on Executive’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty. The determinations
by the Auditor shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-Up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Auditor shall determine the amount of
the Underpayment that has occurred and any such Underpayment (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall be
promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-Up Payment exceeds the amount necessary to reimburse the
Executive for his or her Excise Tax, the Auditor shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he or she has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Executive shall cooperate, to the extent his or her
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax. In the event that the Company
determines that the value of any accelerated vesting of stock options held by
Executive shall be redetermined within the context of Treasury Regulation
§1.280G-1 Q/A 33 (the “Option Redetermination”), Executive shall (i) file with
the Internal Revenue Service an amended federal income tax return that claims a
refund of the overpayment of the Excise Tax attributable to such Option
Redetermination and (ii) promptly pay the refunded Excise Tax to the Company;
provided that the Company shall pay all reasonable professional fees incurred in
the preparation of Executive’s amended federal income tax return.

 

B. No Other Modification. Except as specifically modified herein, the remaining
terms and provisions of the Agreement shall be and remain in full force and
effect in accordance with their terms. Any reference in the Agreement pertaining
to any time from and after the effective date of this Amendment shall be deemed
a reference to the Agreement as modified and amended hereby.

 

C. Entire Agreement. This Amendment contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

 

D. Counterparts. This Amendment may be executed in two or more counterparts with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

The Company:

           

KORN/FERRY INTERNATIONAL

   

By:

 

 

--------------------------------------------------------------------------------

   

By:

 

 

--------------------------------------------------------------------------------

Executive:

           

--------------------------------------------------------------------------------

   

PAUL C. REILLY